J-A04013-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                     Appellee               :
                                            :
               v.                           :
                                            :
 P.B.P.,                                    :
                                            :
                     Appellant              :   No. 3026 EDA 2018

    Appeal from the Judgment of Sentence Entered September 21, 2018
            in the Court of Common Pleas of Philadelphia County
        Criminal Division at No(s): No.: CP-51-CR-0007568-2016

BEFORE:     MCCAFFERY, J., STRASSBURGER, J.* and COLINS, J.*

MEMORANDUM BY STRASSBURGER, J.:                         FILED JUNE 22, 2020

      P.B.P. (Appellant) appeals from the September 21, 2018 aggregate

judgment of sentence of 15 to 30 years of incarceration following his

convictions for rape of a child, involuntary deviate sexual intercourse (IDSI),

endangering the welfare of a child (EWOC), corruption of a minor, and

unlawful contact with a minor, for offenses committed against his daughter,

P.H.-N. Upon review, we affirm Appellant’s convictions, affirm in part and

vacate in part his judgment of sentence, and remand for resentencing.

      The trial court set forth the following recitation of facts in its Pa.R.A.P.

1925(a) opinion.

             When [P.H.-N.] was 10-11 years[]old, she lived with
      Appellant, her father, for between three and five months,
      starting in about December of 2014. Prior to that time [P.H.-N.]
      had not really had a relationship with Appellant. The house
      where they lived was uninhabitable on the first floor. The
      second floor consisted of three bedrooms. The rear one was, for


*Retired Senior Judge assigned to the Superior Court.
J-A04013-20


     a period, occupied by a couple. The middle one was [P.H.-N.’s]
     room, but she didn’t sleep there because there was no bed in the
     room. Appellant and [P.H.-N.] slept in the third bedroom, which
     was in the front of the house. There was no operable kitchen.
     Appellant and [P.H.-N.] shared a bed.

           At some point after they had been living together for two
     or three months, Appellant asked [P.H.-N.]: “Do you want me to
     show you what I did to your mother?” Thinking he meant a hug,
     [P.H.-N.] said yes. Appellant then removed [Victim’s] clothes
     and touched her chest, buttocks and crotch with his penis. He
     put his penis in her butt. Appellant engaged in this conduct
     every night. Appellant also put his penis in [P.H.-N.’s] mouth on
     more than one occasion.

           When [P.H.-N.] would tell Appellant that she did not want
     to engage in this behavior, Appellant would get mad and tell her
     that she did[ no]t love him. When [P.H.-N.] would tell Appellant
     “no[,]” he would tell her that he would not feed her. Appellant
     carried through on this threat on some occasions when [P.H.-N.]
     told him no, and did not feed her. [P.H.-N.] did not tell anyone
     what her father was doing to her because she was scared and
     Appellant told her not to tell anyone.

           In approximately April of 2015, [P.H.-N.] went to live with
     [G.A.], at the request of Appellant. [In the summer of 2015,
     P.H.-N. asked G.A. about inappropriate touching, but did not
     disclose the aforementioned sexual acts at that time.]

            In October of 2015, [P.H.-N. was taken to Children’s
     Hospital for vaginal pain, discharge, and bleeding. While at the
     hospital, P.H.-N. disclosed the aforementioned sexual acts.
     Consequently, she underwent an examination and her complaint
     was referred] to the Department of Human Services [(DHS).
     P.H.-N. also underwent an additional exam at the hospital’s care
     clinic. The examination revealed no injuries.] The lack of such
     evidence is not conclusive as to whether or not a sexual assault
     involving penetration occurred.

           [P.H.-N.] described Appellant’s conduct to the social
     worker [at the hospital]. She also gave a forensic interview at
     the Philadelphia Children’s Alliance [(PCA)], which interview was
     [videotaped and] witnessed remotely by the social worker and a
     Philadelphia Police Special Victims Unit [(SVU)] Detective.

                                   -2-
J-A04013-20



Trial Court Opinion, 2/1/2019, at 2-3 (record citations and some quotation

marks omitted).

       Based upon the foregoing, Appellant was arrested and charged with,

inter alia, the aforementioned crimes.           On April 30, 2018, Appellant

proceeded to a jury trial solely on the aforementioned charges. At trial, the

Commonwealth presented testimony from P.H.-N.; G.A.; SVU Detective

William Brophy; Melinda Brown, DHS social worker; Denise Wilson, manager

of forensic services at PCA;1 and Dr. Natalie Stavas, an expert in child abuse

and pediatrics.      The jury also viewed P.H.-N.’s videotaped PCA forensic

interview. At the conclusion of the trial, the jury found Appellant guilty as

indicated hereinabove.

       Sentencing was deferred for a pre-sentence investigation (PSI) and

mental health evaluation. On September 21, 2018, the trial court sentenced

Appellant to the following terms of incarceration: 10 to 20 years for rape of

a child, 10 to 20 years for IDSI, 5 to 10 years for EWOC, 5 to 10 years for

corruption of minors, and 5 to 10 years for unlawful contact with minors.

The 10-to-20-year terms were set to run concurrently to each other and

consecutively to the 5-to-10-year terms, which were set to run concurrently


____________________________________________


1 Wilson testified from PCA’s business records at Appellant’s jury trial
regarding P.H.-N.’s forensic interview at PCA because the individual who
conducted the interview was on maternity leave. N.T., 5/1/2018, at 105.



                                           -3-
J-A04013-20


to each other. Thus, Appellant received a total aggregate sentence of 15 to

30 years of incarceration.

       On September 27, 2018, Appellant timely filed post-sentence motions

challenging the weight of the evidence and the discretionary aspects of his

sentence. The trial court denied the motions on October 10, 2018.

       This timely-filed appeal followed.2 On appeal, Appellant challenges the

sufficiency and weight of the evidence, the denial of his motion in limine to

exclude    evidence     about    Appellant’s     ownership   of weapons,   and   the

discretionary aspects and legality of his sentence.3 Appellant’s Brief at 14-

18.

       We begin with Appellant’s sufficiency and weight claims, as they are

interrelated.      On appeal, Appellant purports to raise distinct claims

challenging the sufficiency and weight of the evidence. See Appellant’s Brief

at 14-15, 44-53 (claiming evidence was insufficient to support verdict); id.

at 15-16, 53-56 (claiming the verdict was against the weight of the

evidence).      However, upon review, it is evident that Appellant is only

challenging the weight of the evidence.
____________________________________________


2 Both Appellant and the trial court have complied with the mandates of
Pa.R.A.P. 1925.

3Although Appellant challenges the legality of his sentence for the first time
on appeal, it is not waived. See Commonwealth v. Infante, 63 A.3d 358,
363 (Pa. Super. 2013) (“As long as the reviewing court has jurisdiction, a
challenge to the legality of the sentence is non-waivable[].”) (citation
omitted).



                                           -4-
J-A04013-20


       Appellant’s sufficiency claim does not challenge specific elements of his

convictions.4    Rather, Appellant assails P.H.-N.’s testimony as inconsistent,

speculative, conflicting, and uncorroborated. Based upon Commonwealth

v. Farquharson, 354 A.2d 545 (Pa. 1976), Appellant asserts that P.H.-N.’s

testimony could not provide sufficient evidence to sustain his convictions,

rendering the guilty verdicts based thereon pure conjecture.         Appellant’s

Brief at 47-52.

       Our Supreme Court has held that a challenge to a verdict based upon

Farquharson challenges the weight of the evidence, not the sufficiency.

See, e.g., Commonwealth v. Sanchez, 36 A.3d 24, 37 (Pa. 2011) (citing

Commonwealth v. DeJesus, 860 A.2d 102 (Pa. 2004)) (noting that a

“challenge to verdict pursuant to Farquharson is to weight, not sufficiency,

of the evidence”).       Therefore, as Appellant’s sufficiency claim is really a
____________________________________________


4 Neither Appellant’s Pa.R.A.P. 1925(b) statement, nor his appellate brief,
states which elements of which crimes the Commonwealth failed to prove
beyond a reasonable doubt.

       We have repeatedly held that [i]n order to preserve a challenge
       to the sufficiency of the evidence on appeal, an appellant’s
       [Rule] 1925(b) statement must state with specificity the element
       or elements upon which the appellant alleges that the evidence
       was insufficient. … Therefore, when an appellant’s 1925(b)
       statement fails to specify the element or elements upon which
       the evidence was insufficient[,] ... the sufficiency issue is waived
       on appeal.

Commonwealth v. Ellison, 213 A.3d 312, 320-21 (Pa. Super. 2019)
(citations and quotation marks omitted). Accordingly, insofar as Appellant
attempts to raise a distinct sufficiency claim, it is waived.



                                           -5-
J-A04013-20


challenge to the weight of the evidence, we do not address the sufficiency of

the evidence, and instead turn to his weight challenge.

      “A verdict is against the weight of the evidence ‘where certain facts are

so clearly of greater weight that to ignore them or to give them equal weight

with all the facts is to deny justice.’”   Commonwealth v. Williams, 176
A.3d 298, 312 (Pa. Super. 2017) (quoting Commonwealth v. Lyons, 833
A.2d 245, 258 (Pa. Super. 2003)). We examine challenges to the weight of

the evidence according to the following standard.

      A motion for a new trial based on a claim that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court. A new trial should not be granted because of a
      mere conflict in the testimony or because the judge on the same
      facts would have arrived at a different conclusion. When a trial
      court considers a motion for a new trial based upon a weight of
      the evidence claim, the trial court may award relief only when
      the jury’s verdict is so contrary to the evidence as to shock one’s
      sense of justice and the award of a new trial is imperative so
      that right may be given another opportunity to prevail. The
      inquiry is not the same for an appellate court. Rather, when an
      appellate court reviews a weight claim, the court is reviewing the
      exercise of discretion by the trial court, not the underlying
      question of whether the verdict was against the weight of the
      evidence. The appellate court reviews a weight claim using an
      abuse of discretion standard.

Commonwealth v. Jacoby, 170 A.3d 1065, 1080 (Pa. 2017) (citations and

quotation marks omitted).

      Here, Appellant argues that the guilty verdicts were against the weight

of the evidence because they were based solely on P.H.-N.’s allegedly

“conflicting and vague testimony,” which “was not corroborated by anyone

else or any other evidence.”    Appellant’s Brief at 55.   Appellant contends


                                     -6-
J-A04013-20


that he was “convicted solely on [P.H.-N.’s] speculative, unreliable and

contradictory testimony” that suggested someone known as “Uncle Tommy”

actually committed the acts,5 and that therefore “[t]his verdict should shock

one’s conscience.” Id. at 55-56.

       In its opinion, the trial court noted that it observed P.H.-N.’s testimony

and found it to be credible.

       Her failure to remember specific dates, or more narrowly define
       time periods[,] was consistent with her tender years. As to the
       details of Appellant’s conduct, her testimony was credible. Her
       description of Appellant’s sexual assault was consistent on the
       stand and, in all relevant respects with her prior statements to
       the DHS social worker, to the medical personnel at Children’s
       Hospital, and to the forensic interviewer at [PCA].

Trial Court Opinion, 2/1/2019, at 7. After reviewing the record and having

been in a position to have listened to the testimony at trial, the trial court

determined that it was “in no way shocked by the verdict, which was based



____________________________________________


5 At trial, evidence was introduced that P.H.-N. disclosed being sexually
abused by Appellant, as described hereinabove, as well as separately being
sexually abused by an individual known to her only as Uncle Tommy. The
sexual acts attributed to Uncle Tommy were distinct from Appellant’s in
nature, time, and location. Thus, the jury could determine whether or not
P.H.-N. was sexually abused by Appellant independent of any conclusions it
may have drawn about Uncle Tommy because believing the accusations
against Uncle Tommy did not preclude or compel a finding of guilt against
Appellant. As instructed by the trial court, the jury could find that Appellant
committed the crimes charged and Uncle Tommy did not, that Uncle Tommy
committed the crimes charged and Appellant did not, that both Appellant
and Uncle Tommy committed the crimes charged, or that neither Appellant
nor Uncle Tommy committed the crimes charged. N.T., 5/2/2018, at 60.



                                           -7-
J-A04013-20


upon the credible and not[-]meaningfully[-]impeached testimony of [P.H.-

N.].” Id.

          “At trial, the jury was the ultimate fact-finder and the sole arbiter of

the credibility of each of the witnesses.” Jacoby, 170 A.3d at 1080. “A jury

is entitled to resolve any inconsistencies in the Commonwealth’s evidence in

the manner that it sees fit.” Id.    Appellant cross-examined P.H.-N.

extensively regarding her delayed reporting, potential bias against Appellant,

prior inconsistent statements, and accusations against Uncle Tommy. See

N.T., 5/1/2018, at 36-53. The jury was permitted to credit the testimony of

P.H.-N. notwithstanding some inconsistencies with her prior statements.

Assessing all of the evidence according to the governing principles cited

above, we conclude that the trial court did not abuse its discretion when it

denied Appellant’s weight claim, and therefore Appellant is not entitled to

relief.

          Appellant next argues that the trial court erred in denying his motion

in limine to preclude evidence from P.H.-N.’s videotaped interview that

Appellant had guns in the house.           Appellant’s Brief at 56-57.6   We review

this claim mindful of the following.

____________________________________________


6 On appeal, Appellant also argues that the trial court erred in denying his
motion in limine to preclude evidence from P.H.-N.’s videotaped interview
that Appellant had knives and swords in the house. Appellant’s Brief at 56-
57. However, at the pre-trial hearing on this motion, Appellant specifically
stated that he was “not objecting to anything coming in about the knife or
(Footnote Continued Next Page)


                                           -8-
J-A04013-20


      The admission of evidence is solely within the discretion of the
      trial court, and a trial court’s evidentiary rulings will be reversed
      on appeal only upon an abuse of that discretion. An abuse of
      discretion will not be found based on a mere error of judgment,
      but rather occurs where the court has reached a conclusion
      that overrides or misapplies the law, or where the judgment
      exercised is manifestly unreasonable, or the result of partiality,
      prejudice, bias or ill-will. To constitute reversible error, an
      evidentiary ruling must not only be erroneous, but also harmful
      or prejudicial to the complaining party. [A]n evidentiary error of
      the trial court will be deemed harmless on appeal where the
      appellate court is convinced, beyond a reasonable doubt, that
      the error could not have contributed to the verdict.

Commonwealth v. Manivannan, 186 A.3d 472, 479-80 (Pa. Super. 2018)

(citations and quotation marks omitted).

      Prior to trial, Appellant sought to exclude the portion of P.H.-N.’s

interview that mentioned Appellant having “guns and everything in the

house.’” N.T., 4/30/2018, at 32. On appeal, Appellant argues that the trial

court erred in not excluding this portion of the interview because, according

to Appellant, this evidence attributed unrelated criminal activity to Appellant,

thereby tainting the jury.       Appellant’s Brief at 58.   Appellant argues that

there was no indication that P.H.-N. was threatened with guns, and

therefore the trial court erred in concluding the statement was admissible “to

show that it might have affected [P.H.-N.’s] delay in reporting because she
(Footnote Continued) _______________________

the sword” because P.H.-N. mentioned those items as “part of her
allegations in this case[.]” N.T., 4/30/2018, at 31-32. As such, Appellant
has waived any challenge to the introduction of P.H.-N.’s statement as to the
knife and sword, and we limit our analysis of this claim to P.H.-N.’s
statement regarding guns. See Pa.R.A.P. 302(a) (“Issues not raised in the
lower court are waived and cannot be raised for the first time on appeal.”).



                                          -9-
J-A04013-20


was scared.” Id. at 60.    Appellant contends that because there was no

purpose to have guns in the house, any mention of them really “would be to

show someone who had a propensity to commit a crime or was depraved.

This would surely taint the jury in a case where the evidence was very

questionable.” Id.

      In denying Appellant’s motion in limine, the trial court found that the

statement was relevant to P.H.-N.’s state of mind, and that its probative

value was not outweighed by its prejudicial effect. N.T., 4/30/2018, at 33.

In its Rule 1925(a) opinion, the trial court further explained its ruling as

follows.

             The relevance of the testimony was not that Appellant had
      guns and knives or swords in the house, but rather that
      [P.H.-N.] believed there were guns, knives or swords in the
      house. This belief went to her state of mind of fearing Appellant
      and not telling family, friends or others that he was sexually
      abusing her.     The defense, as demonstrated by the cross-
      examination of [P.H.-N.] and [] Austin, as well as the defense
      opening [statement] and closing [argument], was that the
      failure to promptly report the assaults was a sign of lack of
      credibility. The fact of [P.H.-N’s] fear[] and the factors that may
      have caused her to feel such fear are relevant under the facts of
      this case. Whether there were actually such guns, knives or
      swords is not the issue. It is only [P.H.-N.’s] mental state, and
      the reasons therefore, that is relevant and, in this case,
      admissible.

Trial Court Opinion, 2/1/2019, at 8 (emphasis in original).

      At trial, the Commonwealth played the entirety of P.H.-N.’s interview,

which was approximately 50 minutes in length. During the interview, P.H.-

N. mentioned several times that Appellant tried to hurt her and that she was


                                    - 10 -
J-A04013-20


worried he would hurt her if she told anyone.         As referenced supra, she

detailed how Appellant threatened her with a knife or sword the first time he

sexually assaulted her. During the 50-minute interview, P.H.-N. referenced

guns during a 15-second statement in response to the interviewer’s question

about where the threatening knife came from. See N.T., 5/1/2018, at 106-

07 (Exhibit C-11 (time stamp 11:35:37-11:35:52)).

      We agree with the trial court that the overarching statement about

Appellant’s ownership of various bladed weapons was relevant to P.H.-N.’s

state of mind and explanation for her delayed reporting.              The fleeting

reference therein to guns, which lasted mere seconds in an almost hour-long

interview and was part and parcel of P.H.-N.’s answer about the knife, was

not unduly prejudicial to Appellant.      Moreover, we note that contrary to

Appellant’s assertions, gun ownership is not tantamount to evidence of

criminal activity or depravity.   Accordingly, we conclude the trial court did

not abuse its discretion in denying Appellant’s motion in limine.

      Finally, we address Appellant’s sentencing claims.        First, Appellant

alleges that the trial court abused its discretion in failing to consider

mitigating   factors   and   sentencing   Appellant   outside   the    sentencing

guidelines without providing adequate reasons. Appellant’s Brief at 60-61.

Such claims challenge the discretionary aspects of Appellant’s sentence.

See Commonwealth v. Archer, 722 A.2d 203, 211 (Pa. Super. 1998).

Thus, we consider this claim mindful of the following.


                                     - 11 -
J-A04013-20


      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right.            An appellant
      challenging the discretionary aspects of his sentence must
      invoke this Court’s jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether
         appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the
         sentence appealed from is not appropriate under the
         Sentencing Code, 42 Pa.C.S.[] § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (some

citations omitted).

      Appellant has satisfied the first three requirements: he timely filed a

notice of appeal, preserved the issue in a post-sentence motion, and

included a Pa.R.A.P. 2119(f) statement in his brief.      Therefore, we now

consider whether Appellant has raised a substantial question for our review.

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.      Commonwealth v. Paul, 925 A.2d
825, 828 (Pa. Super. 2007). “A substantial question exists only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.” Griffin, 65 A.3d at 935 (citation and quotation marks

omitted).




                                    - 12 -
J-A04013-20


      In Appellant’s Pa.R.A.P. 2119(f) statement, he contends that a

substantial question exists because the trial court failed to consider

mitigating factors and failed to provide adequate reasons for imposing an

excessive sentence outside the guidelines range. Appellant’s Brief at 41-43.

These issues present a substantial question, and we will therefore review the

merits of these arguments. See Commonwealth v. Mulkin, ___ A.3d ___,

2020 WL 610939 at *2 (Pa. Super 2020) (concluding Mulkin raised

substantial question by asserting that the sentencing court failed to consider

mitigating evidence when imposing an aggravated-range sentence).

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

                                    ***

            When imposing [a] sentence, a court is required to
      consider the particular circumstances of the offense and the
      character of the defendant. In considering these factors, the
      court should refer to the defendant’s prior criminal record, age,
      personal characteristics and potential for rehabilitation.

Commonwealth v. Antidormi, 84 A.3d 736, 760-61 (Pa. Super. 2014)

(internal citations and quotation marks omitted).

      At the sentencing hearing, the trial court heard argument from

Appellant’s counsel and the Commonwealth. On Appellant’s behalf, the trial

court also heard from Appellant, Appellant’s girlfriend, and Appellant’s


                                    - 13 -
J-A04013-20


friend. On behalf of P.H.-N., the trial court heard from her foster mother.

Prior to imposing the aforementioned aggregate sentence, the trial court

provided the following explanation.

        I’ve considered the arguments of both counsel, the [PSI] report,
        the sentencing guidelines report, [Appellant’s] allocution, the
        testimony of the defense witnesses, as well as the particular
        circumstances of this case and [the letter from P.H.-N.’s foster
        mother].     This court notes as mitigating factors that the
        guidelines although rightfully high somewhat overstate
        [Appellant’s] criminal history since his prior record score of four
        is comprised mainly of relatively minor theft offenses that are
        not recent. An important mitigating factor of this court is
        [Appellant’s] advanced age,[7] his physical condition, which
        includes a rupture at L3, L4 discs, history of prior substance
        abuse and mental history, PTSD, anxiety, et cetera. The court
        also notes that today he is wheelchair bound with medical needs
        that may never be fully addressed within the Department of
        Corrections.

              On the other hand, in addition to the gravity of the
        offenses he’s been convicted of, this court will consider as an
        aggravating factor the long-lasting effect on [P.H.-N.], and, to
        the extent that the victim of any crime such as this would be
        long-lasting, in this case the court notes that [Appellant’s]
        conduct was protracted and lasted for years.

              The following sentence will hold [Appellant] accountable
        while taking into account his rehabilitative needs, the effect on
        [P.H.-N.], and the need to protect society, which unusually is
        somewhat of a minor circumstance in this case given where
        [Appellant] is now.    This court places heavy emphasis on
        [Appellant’s] advanced age because time means more to him
        than anyone else. Given the circumstances, this will turn out to
        be a life sentence. That’s inevitable if we are to hold him
        accountable.

N.T., 9/21/2018, at 26-27 (unnecessary capitalization omitted).
____________________________________________


7   At the time of sentencing, Appellant was 67 years old.



                                          - 14 -
J-A04013-20


       We note that the trial court erroneously stated that Appellant’s

conduct lasted for years, when the evidence indicated that it lasted for less

than one year. However, the record indicates that the trial court reviewed

the sentencing guidelines, the PSI report, the testimony and letters offered,

and specifically considered Appellant’s mitigating factors, placing “heavy

emphasis on [Appellant’s] advanced age[,]” prior to imposing the sentence.
Id. Thus, it is evident that the trial court considered mitigating factors and

stated its reasoning for the imposed sentence. Accordingly, Appellant is not

entitled to relief on his discretionary-aspects-of-sentencing claim.

       Finally, we address Appellant’s claim that the sentences imposed on

his EWOC and corruption of minors convictions are illegal. “Issues relating

to the legality of a sentence are questions of law[.]     …   Our standard of

review over such questions is de novo and our scope of review is plenary.”

Commonwealth v. Cardwell, 105 A.3d 748, 750 (Pa. Super. 2014)

(citation omitted).    “[A] sentence that exceeds the statutory maximum is

illegal.   If a court imposes a sentence outside of the legal parameters

prescribed by the applicable statute, the sentence is illegal and should be

remanded for correction.” Infante, 63 A.3d at 363 (citations and quotation

marks omitted).

       Appellant was convicted of EWOC and corruption of minors as felonies

of the third degree.        See 18 Pa.C.S. § 4304(b)(1)(ii); 18 Pa.C.S.

§ 6301(a)(1)(ii).     Section 1103 of the Crimes Code sets the maximum


                                     - 15 -
J-A04013-20


sentence of imprisonment permissible for felonies of the third degree at not

more than seven years. 18 Pa.C.S. § 1103(3). Accordingly, we agree with

Appellant that his sentences of five-to-ten years of imprisonment for EWOC

and corruption of minors are illegal, and remand for resentencing on those

counts. See Commonwealth v. Eberts, 422 A.2d 1154, 1156 (Pa. Super.

1980) (per curiam) (“Where a case requires a correction of sentence, this

[C]ourt has the option of either remanding for resentencing, or amending

the sentence directly.”).

      Convictions affirmed.   Judgment of sentence affirmed in part and

vacated in part. Case remanded for resentencing. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/20




                                   - 16 -